NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                              AUG 30 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
HONGYAN LU,                                      No.   15-71571

              Petitioner,                        Agency No. A200-268-532

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 28, 2018**
                               Pasadena, California

Before: BYBEE and WATFORD, Circuit Judges, and HERNANDEZ,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Marco A. Hernandez, United States District Judge for
the District of Oregon, sitting by designation.
                                                                         Page 2 of 3
      The Immigration Judge (“IJ”) denied Hongyan Lu’s claims for asylum and

withholding of removal, and the Board of Immigration Appeals (“BIA”) upheld the

IJ’s decision. The BIA affirmed the denial of Lu’s claims on the basis of the IJ’s

adverse credibility determination. Substantial evidence supports both the agency’s

adverse credibility determination and the agency’s determination that Lu has not

shown she is eligible for asylum or withholding of removal. See 8 U.S.C. §§

1158(b), 1231(b)(3).

      The IJ determined that Lu’s testimony that she was forced to have an

abortion by Chinese family planning officials was not credible. In support of her

testimony, Lu provided a small book that included what purported to be a doctor’s

notes about her forced abortion, but her account of the book’s origins was

inconsistent and confusing on important points. She repeatedly contradicted

herself on how the book came to be at the hospital with her on the day of the forced

abortion. And while she said that she did not bring the book to the United States in

order to strengthen her case for asylum, the evidence suggested otherwise. These

inconsistencies supported an inference that the book was not genuine and that Lu’s

testimony was untrustworthy.

      Nor did any other evidence in the record compel a finding that Lu was

eligible for asylum or withholding of removal. The other documentary evidence
                                                                         Page 3 of 3
Lu offered, a statement from her ex-husband in China, merely repeated the account

of the forced abortion that she had conveyed to him. And her own testimony, even

considered apart from the documents she offered, gave a timeline of events on the

day of the forced abortion that the IJ permissibly found to be implausible.

      PETITION FOR REVIEW DENIED.